     Case 1:17-cv-01093-MN Document 49 Filed 11/16/18 Page 1 of 2 PageID #: 516



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

JAMAL COLEMAN and SHEENA
COLEMAN, on behalf of themselves and
all others similarly situated,

               Plaintiffs,                      C.A. 17-cv-1093-MN-SRF

v.

WEYERHAEUSER COMPANY,

               Defendant.

                                   NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on November 16, 2018, a copy of Defendant

Weyerhaeuser Company’s Identification of Experts for Purposes of Class Certification and

Disclosure of Subject Matter was served on the following as indicated:

Via E-Mail                                       Via E-Mail
Chandra Joan Williams                            Daniel R. Miller
RHODUNDA & WILLIAMS, LLC                         Shanon J. Carson
1220 N. Market Street, Suite 700                 Jacob M. Polakoff
Wilmington, DE 19801                             E. Michelle Drake,
chandra@rawlaw.com                               Joseph C. Hashmall
                                                 BERGER & MONTAGUE, P.C.
Attorneys for Plaintiffs                         dmiller@bm.net
                                                 scarson@bm.net
                                                 emdrake@bm.net
                                                 jhashmall@bm.net

                                                 Attorneys for Plaintiffs

Dated: November 16, 2018                         Respectfully submitted,

                                                 FARNAN LLP

                                                 /s/ Brian E. Farnan
                                                 Brian E. Farnan (Bar No. 4089)
                                                 Michael J. Farnan (Bar No. 5165)
                                                 919 N. Market St., 12th Floor
                                                 Wilmington, DE 19801
                                                 Tel: 302-777-0300
Case 1:17-cv-01093-MN Document 49 Filed 11/16/18 Page 2 of 2 PageID #: 517



                                     Fax: 302-777-0301
                                     bfarnan@farnanlaw.com
                                     mfarnan@farnanlaw.com

                                     Mark S. Mester (admitted pro hac vice)
                                     Mary Rose Alexander (admitted pro hac vice)
                                     Robert C. Collins III (admitted pro hac vice)
                                     LATHAM & WATKINS LLP
                                     330 North Wabash Avenue, Suite 2800
                                     Chicago, IL 60611
                                     Telephone: 312.876.7700
                                     Facsimile: 312.993.9767
                                     mark.mester@lw.com
                                     mary.rose.alexander@lw.com
                                     robert.collins@lw.com

                                     Attorneys for Defendant Weyerhaeuser
                                     Company
